Citation Nr: 1119777	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea and insomnia as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as high blood pressure.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a respiratory disorder, claimed as a lung disorder.

7.  Entitlement to service connection for a disorder of the spine.

8.  Entitlement to service connection for nerve damage.

9.  Entitlement to service connection for a pituitary tumor.

10.  Entitlement to service connection for a prostate disorder.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to an initial compensable rating for bilateral hearing loss.

13.  Entitlement to an initial rating in excess of 30 percent for PTSD.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2008 rating decisions in which the RO, in part, denied service connection for the disorders listed in issues 1 through 11 above and granted service connection for bilateral hearing loss and PTSD and assigned initial noncompensable and 30 percent ratings, respectively.  The Veteran perfected an appeal with regard to the initial disability ratings assigned and to the denials of service connection.

The Board notes that, in a September 2009 statement accompanying his VA Form 9, the Veteran appears to have raised the issue of "clear and [unmista]kable error (CUE)" in the July 2008 rating decision for failing to assign higher initial ratings for bilateral hearing loss and PTSD.  Since this appeal stems from an initial rating decision, which granted service connection for both of these disabilities, there is no final adverse RO decision that could be subject to a CUE attack, and therefore the issue of CUE is not in appellate status.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).

The service-connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has had auditory acuity of no worse than Level I in the right ear and Level II in the left ear.  

2.  The Veteran's PTSD has been productive of such symptomatology as nightmares, chronic sleep problems, depression, anxiety, irritability, mood swings, and decreased energy; has been characterized by no less than a Global Assessment of Functioning (GAF) score of 50; but has not been productive of such symptomatology as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; impairment of short- and long-term memory; impaired impulse control; impaired abstract thinking; hallucinations, delusions, suicidal or homicidal ideation; spatial disorientation, neglect of personal hygiene, inability to perform activities of daily living (ADLs), or obsessional rituals.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties of Notice and Assist

Under the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), and implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), VA has specified duties to notify the claimant of what evidence would substantiate a claim for VA benefits, as well as a duty to assist the claimant in developing the claims.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims (Court) held that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an August 2007 pre-rating notice letter, the RO described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was his responsibility to ensure that any non-federal records were received by VA.  This notification would also apply to the "downstream" issues of entitlement to higher initial ratings.  The Court has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

All relevant evidence necessary for resolution of the matters decided has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, post-service medical records, and statements from the Veteran addressing the severity of his service-connected disabilities.  The Veteran was afforded VA examinations in May 2008 and April 2010.  The evidence of record is adequate for rating purposes as the Veteran has not received post-service treatment for either his hearing loss or his PTSD and the VA examiners provided a detailed clinical evaluation and both of the PTSD examiners reviewed the claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO issued a supplemental statement of the case (SSOC) in June 2010.  Thus, no further assistance is warranted.  Under these circumstances, the Veteran has been accorded ample opportunity to present evidence and argument in support of the matters decided. 

II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A. Hearing Loss

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (0 percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss.  Throughout the pendency of this appeal, his auditory acuity has been no worse than Level I in the right ear and Level II in the left ear.  

Service treatment records showed that at the time of enlistment examination in March 1972, the Veteran's hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
--
10
LEFT
30
20
15
--
5

At the time of his retirement examination in January 1996, the Veteran did not complain of hearing loss; however, audiometric testing revealed decreased hearing between 500 and 3000 Hertz and high frequency hearing loss in both ears at 4000 Hertz meeting the requirements of 38 C.F.R. § 3.385 for impaired hearing.  The Veteran's hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
30
45
LEFT
30
35
30
30
50

During a May 2008 VA audio examination, the Veteran complained of decreased hearing in both ears.  He reported that he was not receiving any treatment for hearing loss and denied tinnitus.  The Veteran stated that he has used power tools with hearing protection.  On auricle and external ear examination, both ears were within normal limits.  The Veteran's hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
35
35
LEFT
45
50
50
45
45

Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  These results are equivalent to auditory acuity of Level I in the right ear and Level II in the left ear.  The diagnosis was mild hearing loss in the right ear and moderate hearing loss in the left ear with decreased speech recognition in both ears.  The objective factor was exposure to significant noise during military service.  The examiner added that if treated, the problem would not cause a change in the hearing threshold level.  

Because the Veteran claimed his hearing loss was worse, he was reexamined in April 2010.  During this examination, he reported that he did not have a hearing problem.  The Veteran described very short static or hissing sound in the ear(s) a few times a week and stated that he did not experience any overall functional impairment due to this condition.  He also reported that he was not receiving any treatment for his condition.  After service, the Veteran worked in sales for six months, hearing protection and conservation were not applicable.  The Veteran stated that he has used power tools with hearing protection.  He also reported riding motorcycles or personal watercraft and using other loud recreational equipment with hearing protection.  He added that he had been exposed to loud music without using any hearing protection.  On auricle and external ear examination, both ears were within normal limits.  The Veteran's hearing in puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
5
15
LEFT
15
20
20
10
15

Speech recognition scores were 100 percent in both ears.  These results are equivalent to auditory acuity of Level I in both ears.  The diagnosis was bilateral normal hearing, subjectively from the Veteran's report and objectively from puretone audiometry.  He was also diagnosed with bilateral recurrent tinnitus.  The examiner added that the effect of the Veteran's hearing on daily activity and usual occupation was none.  

After a review of the medical evidence, the Board finds that the preponderance of the evidence is against an initial compensable rating for the Veteran's bilateral hearing loss.  Throughout the pendency of this appeal, his hearing loss has been no worse than Level I in the right ear and Level II in the left ear, through the mechanical application of the schedular provisions as detailed above.  

B. PTSD

The Veteran's PTSD is currently rated under Diagnostic Code 9411 as 30 percent disabling.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the general rating formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence as described above reveals GAF scores of 50 and 72.  The Board notes that a GAF score ranging from 70 to 80 reflects that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally the person functions well, and has some meaningful interpersonal relationships.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran's service treatment records reveal extensive evaluation while he was on active duty in 1995 but no specific neuropsychological issues were diagnosed at that time, even though his mental status examination was poor.  Further neurological and neurological testing revealed that the Veteran's losses were functional and showed no major organic etiology for his deficits.

At the time of his retirement examination in January 1996, the Veteran did not complain of depression, excessive worry or of any nervous trouble of any sort, but did complain of frequent trouble sleeping.  On the report of medical history, the examiner noted that, in 1987, the Veteran was seen for insomnia, etiology unknown, which lasted two to three days and still recurred once or twice a month, with each episode lasting two nights.  The examiner also recorded that the Veteran reported loss of memory following a Desert Storm experience in 1992, which was an ongoing problem.  He denied loss of consciousness and personal or family history of psychosis or of motions sickness.  Clinical findings on psychiatric examination were normal.

During a May 2008 VA PTSD examination, the Veteran reported having difficulty with anxiety, depression and other signs of PTSD which had been slowly increasing in severity since the early- to mid-1990s, after he served a tour of duty during the first Gulf War.  He indicated that he had been having depression, anxiety and difficulty sleeping more than 3 to 5 hours in a typical night, awakening feeling unrefreshed and taking about 30 to 45 minutes to fall asleep, awakening several times throughout the night, etc.  The Veteran also had anger and irritability issues, decreased energy, etc.  He denied crying spells, suicide attempts, panic attacks and a history of substance abuse.  The Veteran reported no recent treatment.  Immediately prior to his discharge from service, he was seen for sleep problems, memory problems, and emotional stability.  He was declared fit for duty and was not shown to have any major cognitive problems that were not, at most, functional.  The Veteran denied any post-military stressors.  He had not worked in over ten years; basically he stopped working after he retired from the military in April 1996.  He did have a brief job for a few months selling lawn equipment part time.  But the Veteran reported that he did not stay in this job long because of increasing depression, anxiety, lack of motivation, fatigue, etc.  The Veteran lived with his wife and was independent in his activities of daily living (ADLs).  During a typical day, the Veteran would take care of some chores around the house or yard, paint "to keep busy," watch TV, etc.  He socialized three or four times a month, mainly with family, stating that he really did not like to do so and would only go out "to keep peace in the family."  If he had his choice, he would not leave the house, because he felt very anxious in public surroundings or crowds and would always need to sit with his back against the wall in a position where he could watch the entrance to the restaurant, if he went out to dinner with his family, etc.  He went to church once or twice a month, again mainly because his family wanted him to do so.  The Veteran had been married to his wife since 1972 and stated that their relationship was reasonably good but had been impaired by his anger, irritability, mood swings, withdrawal, depression, and anxiety.  

He reported trauma-related flashbacks and nightmares occurring two to four times per month.  The Veteran complained of increased startle response, hypervigilance, interpersonal guardedness, avoidance of, and exaggerated response to, trauma-related triggers, difficulty concentrating, emotional numbing, detachment and estrangement from others, decreased interest in hobbies and social activities.  

On examination, the Veteran was alert, oriented and cooperative.  He was rather tense and somber.  At times, he became tearful during the interview, especially when the full range of his symptomatology was revealed at the end of the interview.  No formal thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias were shown.  He admitted to moderate to severe level of chronic anxiety and depression, as well as moderate to severe insomnia, irritability, mood swings, decreased energy, etc.  He denied suicidal or homicidal ideation or intent.  Insight and judgment appeared reasonably adequate, although the Veteran was rather defensive about his symptoms.  Intellectual capacity appeared intact.  

The diagnoses were PTSD and depressive disorder NOS (not otherwise specified), mainly secondary to his PTSD issues.  The examiner added that there was also a possibility of sleep apnea, with regard to which the Veteran admitted to loud snoring, awakening throughout the night, at times gasping for breath.  The examiner indicated that the Veteran had moderate to severe impairment in social, occupational, recreational and familial functioning.  A GAF score of 50 was assigned.  The examiner added that the Veteran seemed to have moderate to severe levels of impairment in the social realm and was unemployed then.  It appeared that if the Veteran were to attempt to work, he would be expected to show at least significantly reduced reliability and productivity, and would probably require a low stress job with minimal interaction with others.

Because the Veteran claimed his PTSD had worsened, he was reexamined in April 2010.  During this examination, he reported that he sometimes felt stressed about his various health problems.  The Veteran reported no outpatient treatment or hospitalization for a mental disorder and denied a history of mental health treatment.  He reiterated that he and his wife got along well and indicated that he maintained regular contact with his daughter and grandson who live in North Carolina.  The Veteran's son and four other grandchildren live in Texas, so he saw them less frequently due to their location.  He reported one or two good friendships.  The Veteran was a member of a Masonic lodge but he did not participate in activities on a regular basis; however, he kept his dues current.  He stated that he enjoyed sightseeing, yard work, washing and waxing cars, and grilling in his spare time.  The Veteran and his wife enjoyed traveling to Myrtle Beach and the coast to  sightsee.  He did not like to be in large crowds at malls, auditoriums, or concerts and avoided these types of situations.  

With regard to sleep impairment, he reported waking up in the middle of the time and finding that his pillow was wet, but he was uncertain why this was occurring and could not identify any precipitating factors.  Sometimes, he also woke up in the middle of the night for no apparent reason.  This occurred three or four times during some weeks and then might not occur at all for several weeks.  He felt tired upon awakening and continued to feel sluggish until noon or 1 p.m., feeling more awake during the afternoon.  

The Veteran was clean, neatly groomed and appropriately dressed.  He was oriented to person, place and time.  The Veteran was cooperative and attentive toward the examiner.  His affect was appropriate.  The Veteran described his mood as "pretty good most of the time" but had occasions where he was annoyed by "little things." He reporting "edgy" that was worsening about twice a week, reporting that this symptom used to occur about once every two weeks and that he coped with annoyances by going outside and finding a chore to do.  

Clinical examination showed psychomotor activity was unremarkable.  Attention was intact.  His speech was spontaneous, clear and coherent.  Thought process and content was unremarkable.  He interpreted proverbs appropriately.  No impairments in thinking or communication were observed during the evaluation.  Memory-remote, recent, and immediate-was normal.  No hallucinations, delusions, or suicidal or homicidal thoughts were shown.  He denied a history of suicide attempts or of violence/assaultiveness or any problematic effect associated with alcohol and no use of other substances.  The Veteran did not have episodes of violence, inappropriate or obsessive/ritualistic behavior or panic attacks.  His impulse control was good.  He was able to maintain minimum personal hygiene and had no problems with his ADLs.  

The Veteran had insight with regard to understanding that he did not have a problem and with regard to judgment, he understood the outcomes of behavior.  Intelligence was average.  

The examiner observed that the Veteran no longer met the criteria for PTSD or any other psychiatric disorder.  A GAF score of 72 was assigned.  The examiner added that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

Since the award of service connection, the medical evidence reflects a level of impairment most consistent with the criteria for the initial 30 percent rating under Diagnostic Code 9411.  The medical record suggests that the Veteran's PTSD symptoms may have caused some occupational and social impairment due to anxiety, irritability, and anger, with isolation.  The Veteran acknowledged that he has not worked full time since he retired from the military and only worked part time for six months.  

However, the Veteran denied obsessional rituals which interfere with routine activities, impaired impulse control, panic attacks, spatial disorientation, neglect of personal appearance and hygiene, hallucinations, delusions, and suicidal or homicidal ideation or attempts.  He had been married to his wife since 1972 and they have a good relationship.  He has at least two good friends and frequently socialized with his family.  His insight and judgment were reasonably adequate.  He had no formal thought disorder.  He has been oriented to person, time and place.  The Veteran has been independent in his ADLs.  His PTSD generally has been manifested by anger, irritability, depression, mood swings, sleep difficulties, and decreased energy.  It has also been characterized by hyperstartle response, hypervigilance, avoidance of crowds and some difficulty concentrating, emotional numbing, detachment and estrangement from others, and anhedonia.  

In order to warrant an evaluation in excess of 30 percent under Diagnostic Code 9411, the evidence must show that the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  This type of symptomatology is not shown in the Veteran's case.  Moreover, his symptoms have improved to the point that, at the time of the last VA examination, he did not meet the diagnostic criteria for any psychiatric disorder.

Based upon these findings, and following a full review of the record, the Board determines that the preponderance of the evidence is against a finding that the Veteran's PTSD should be rated in excess of 30 percent.  Since grant of service connection, the Veteran's PTSD had been no more than 30 percent disabling; and therefore the requirements for a rating of 50, 70, or a 100 percent have not been met.  


III. Other Considerations

The Board has also considered whether the Veteran's bilateral hearing loss and PTSD, either alone or together, warrant referral for extraschedular consideration.  The above determinations are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's bilateral hearing loss and PTSD reflect so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the ratings already assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that either of these disabilities, either alone or together, results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluations) for the period under consideration.  

The Veteran basically stopped working after he retired from the Air Force in April 1996.  Although he did have a brief job for a few months selling lawn equipment part time, he asserted that he did not stay in this job long because of increasing depression, anxiety, lack of motivation, fatigue, etc., which has been considered in the already assigned rating.  Moreover, the Veteran has never been hospitalized because of either disability, so as to otherwise render impractical the application of the regular schedular standards.  Accordingly, referral for extraschedular consideration is not warranted at this time, as the current symptoms are contemplated by the schedular ratings already assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Thus, the Board finds that a preponderance of the evidence is against increased ratings, to include referral for extraschedular consideration; and the appeal is denied.

Finally, the Board notes that the record is negative for evidence that the Veteran is unemployable due to either of his service-connected disabilities.  Nor does the Veteran so claim.  Therefore, remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

A review of the record reveals that additional development is warranted to ensure that there is a complete record upon which to decide the Veteran's service-connection claims.

The Veteran indicated, on VA Forms 21-4142, that he received treatment for several of the claimed disorders at Pope Air Force Base (AFB) between August 1992 and September 2005.  In a September 2007 duty to assist letter, the RO asked the Veteran to provide the address to obtain post-service treatment records for the claimed disorders from Pope AFB.  He did not respond; however, the Board notes that the service treatment records are replete with the correct address: Primary Care Clinic, 23rd Medical Squadron, 383 Maynard Street, Pope AFB, NC 28308.  Moreover, the claims file also reflects that the Veteran has been receiving treatment at the Womack Army Medical Center.  On remand, VA should obtain outstanding medical records from both of these service department facilities, as they may show treatment for some of the Veteran's claimed disorders.

The Veteran claims that he has multiple disabilities that had their onset in service or, in the case of a sleep disorder, may be secondary to his service-connected PTSD.  Service treatment records reflect complaints of, or treatment for: headaches in May 1972, August 1975, February 1984, February 1985, September 1990, February 1993, and September 1994; cervical strain in October 1978; a stiff neck in July 1981; back pain due to shorter leg in July 1980; a left eye sty in October 1974; prostatitis in February 1975; pain due to an injury to the right testicular/groin area in November and December of 1994; and sleep difficulties and insomnia in February 1986, March 1995, April 1995, and June 1995.  During March, April and June of 1995, the Veteran was examined for a possible neurological disorder due to complaints of muscle twitches and short-term memory dysfunction and underwent eye examinations in April and December 1995.  On the report of medical history portion of his January 1996 retirement examination report, the Veteran complained of swollen and painful joints, eye trouble, and frequent trouble sleeping.  He denied a personal or family history of diabetes. 

In addition, the post-service medical records now associated with the file show treatment for diabetes mellitus, hypertension, preglaucoma, a respiratory disorder (allergic rhinitis), low back pain, and prostate problems.  The May 2008 VA PTSD examiner indicated that there was a possibility of sleep apnea which the Veteran should discuss with his primary care physician.  

Service personnel and treatment records reflect that the Veteran was stationed in Saudi Arabia during the first Gulf War from August 18, 1990 to March 18, 1991, where he claims that he was exposed to smoke from oil fires, second-hand smoke, smoke or fumes from tent heaters, and diesel and/or other petrochemical fuel; he took pyridostigmine used to protect against nerve agents; ate food contaminated with smoke, oil or other chemicals; and bathed in or drank water contaminated with smoke, oil or other chemicals.  

As a Persian Gulf War veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).  

Thus, an examination is warranted to identify any chronic disabilities manifested by the claimed symptomatology and to address whether such symptomatology is a separate and distinct diagnosed disability related to his period of active service (for example, sleep apnea), qualifies as an undiagnosed illness (for example, headaches), or such symptomatology is a manifestation of a disability that is already service connected (insomnia secondary to PTSD) or may be determined to warrant service connection (for example, allergic rhinitis or prostatitis).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Pope AFB medical facility, since July 1992, and from the Womack Army Medical Center, prior to October 24, 2005, and, since September 2, 2008.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, arrange for the Veteran to undergo VA examination, by an appropriate examiner(s), at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies and/or consultation(s) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The appropriate examiner(s) should note and detail all reported symptoms of headaches, sleep difficulties, hypertension, eye and respiratory disorders, and joint pains or any dysfunction and/or disability of the cervical and thoracolumbar spine, and the nervous, genitourinary, and endocrine system.  

The appropriate examiner should provide details about the onset, frequency, duration, and severity of such symptoms and state what precipitates and what relieves them.  

The appropriate examiner should clearly indicate whether the Veteran has diabetes mellitus, a pituitary tumor, hypertension, a prostate disorder, erectile dysfunction, a headache disorder, a sleep disorder, an eye disorder, a respiratory disorder, and/or a disorder of the cervical or thoracolumbar spine, of the nervous system or has had one since his period active duty ending on April 30, 1996.  

With respect to each diagnosed disorder, the appropriate examiner should provide an opinion as whether the diagnosed disorder (1) was incurred in, or aggravated by, active duty from April 5, 1972 to April 30, 1996, (2) had its onset within one year after April 30, 1996, if diabetes mellitus, hypertension, an organic disease of the nervous system, a pituitary tumor, or arthritis, is found; and/or (3) is approximately due to or is aggravated by any already service-connected disability or any disability likely to be service connected.  Currently, the Veteran is service connected for bilateral hearing loss and PTSD.

For any signs and symptoms of headaches, sleep disturbances, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).  

Finally, the appropriate examiner should express his or her opinion as to whether any disability manifested by headaches, sleep disturbances, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower) is "chronic" (as having existed for 6 months or more or as having resulted in intermittent episodes of improvement and worsening over a 6-month period).  The appropriate examiner should indicate whether any undiagnosed illness was not incurred during the Veteran's active service in Southwest Asia from August 18, 1990 to March 18, 1991 or was caused by a supervening condition or event that occurred between March 19, 1991 and the onset of the illness.

The examiner(s) should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner(s) should state the reason(s) why.




The Board emphasizes that it is critical the examiners review all evidence of record and fully state the medical basis or bases for any opinions rendered. 

The examiner's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

3.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating each claim for service connection, all applicable theories of entitlement to service connection should be considered, to include direct and secondary service connection, or as due to undiagnosed illness, as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A., Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


